DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the Request for Continued Examination and Amendment filed November 10, 2022.

Claims 1-6 are pending in the application.  Claims 1, 3, and 6 are independent claims.

Response to Arguments
Applicant's amendments and arguments filed November 10, 2022 have been fully considered but they are not persuasive in overcoming the rejections (as modified below to take into account Applicant’s amendments) based on the Suguro reference.  In particular, Applicant argues that “all the inventions of claims 1, 3, and 6 are to heat the substrate of gallium nitride and the gate insulator film for an extremely short time to prevent desorption of nitrogen from gallium nitride and reduce traps existing at the interface between the gate insulator film and the substrate without diffusing gallium in the gate insulator film” (paragraph bridging pages 5 and 6 of Applicant’s November 10, 2022 Amendment).  Applicant further argues that “Suguro discloses forming an insulator film by irradiating a substrate of gallium nitride with a flash of light and further irradiating the substrate with a flash of light to heat and nitride the insulator film [however] Suguro do not disclose anything about preventing desorption of nitrogen from gallium nitride and reducing traps existing at the interface between the gate insulator film and the substrate without diffusing gallium in the gate insulator film” (first full paragraph on page 6 of Applicant’s November 10, 2022 Amendment).  
These arguments are not persuasive.  Suguro teaches that an “oxidation film is formed on the surface of the…substrate 1 prior to the irradiation of the flash lamp”(paragraph [0039].  It is noted that the present specification teaches that “since the substrate made of gallium nitride and the gate insulator are heated for a treatment time of 10 ns or more and 100 ms or less, the heating time is extremely short, and it is possible to prevent desorption of nitrogen and to reduce interfacial traps without diffusing gallium into the gate insulator film” (paragraph [0013] of the present specification).  As Suguro teaches the same steps of a substrate that can be gallium nitride and a gate insulator film are heated for a treatment time of 1 ms, the Suguro heating time is extremely short and it would be expected to prevent desorption of nitrogen and to reduce interfacial traps without diffusing gallium into the gate insulator film would be achieved.  
It is further noted that “Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103…[and this] same rationale should also apply to…process claims claimed in terms of function, property of characteristic [and therefore] a 35 U.S.C 102 and 103 rejection is appropriate for these types of claims as well as for composition claims” (MPEP 2112 III.).

Claim Rejections - 35 USC § 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over, U.S. Published Patent Application No. 20040266214 A1 to Sugaro et al. (referred to hereafter as “Suguro”).

Regarding claim 1, Suguro teaches a method for forming a gate insulator film, the method comprising: a film forming step of forming a gate insulator film made of silicon dioxide or gallium oxide {“oxidation film is formed on the surface of the…substrate 1 prior to the irradiation of the flash lamp”(paragraph [0039]} on a substrate made of gallium nitride {“In the first to third embodiments...The substrate 1, is not limited to the Si substrate, and it may be …gallium nitride (GaN)}” (paragraph [0099])}; and an annealing step of heating said substrate and said gate insulator film for a heat treatment time of 10 ns or more and 100 ms or less {“substrate 1 is heated at 1050 C…the irradiation time of the flash lamp is set to approximately 1 ms” (paragraph [0039])}.  
Suguro does not explicitly state that the irradiation for 1 ms is to prevent desorption of nitrogen from gallium nitride and reduce traps existing at the interface between said gate insulator film and said substrate without diffusing gallium in said gate insulator film.  However, the present specification teaches that “since the substrate made of gallium nitride and the gate insulator are heated for a treatment time of 10 ns or more and 100 ms or less, the heating time is extremely short, and it is possible to prevent desorption of nitrogen and to reduce interfacial traps without diffusing gallium into the gate insulator film” (paragraph [0013] of the present specification).  As Suguro teaches the same steps of a substrate that can be gallium nitride and a gate insulator film are heated for a treatment time of 1 ms, the Suguro heating time is extremely short and it would be expected to prevent desorption of nitrogen and to reduce interfacial traps without diffusing gallium into the gate insulator film would be achieved.  
Regarding claim 2 (that depends from claim 1), Suguro teaches a maximum reaching temperature of said gate insulator film in said annealing step is 800° C. or higher and 1400° C. or lower {“substrate 1 is heated at 1050 C…the irradiation time of the flash lamp is set to approximately 1 ms” (paragraph [0039])}.
Regarding claim 3, Suguro teaches a heat treatment method comprising: a loading step of loading a substrate made of gallium nitride {“In the first to third embodiments...The substrate 1, is not limited to the Si substrate, and it may be …gallium nitride (GaN)}” (paragraph [0099])} on which a gate insulator film made of silicon dioxide or gallium oxide {“oxidation film is formed on the surface of the…substrate 1 prior to the irradiation of the flash lamp”(paragraph [0039]} is formed into a chamber {“processing chamber 11”( paragraph [0040])}; and a light irradiation step of irradiating a surface of said substrate with a flash of light from a flash lamp for an irradiation time of less than 1 second to heat said surface and said gate insulator film {“substrate 1 is heated at 1050 C…the irradiation time of the flash lamp is set to approximately 1 ms” (paragraph [0039])}.  Although Suguro does not explicitly state that the irradiation for 1 ms is to prevent desorption of nitrogen from gallium nitride and reduce traps existing at the interface between said gate insulator film and said substrate without diffusing gallium in said gate insulator film.
However, the present specification teaches that “since the substrate made of gallium nitride and the gate insulator are heated for a treatment time of 10 ns or more and 100 ms or less, the heating time is extremely short, and it is possible to prevent desorption of nitrogen and to reduce interfacial traps without diffusing gallium into the gate insulator film” (paragraph [0013] of the present specification).  As Suguro teaches the same steps of a substrate that can be gallium nitride and a gate insulator film are heated for a treatment time of 1 ms, the Suguro heating time is extremely short and it would be expected to prevent desorption of nitrogen and to reduce interfacial traps without diffusing gallium into the gate insulator film would be achieved.  
Regarding claim 4 (that depends from claim 3), Suguro teaches a maximum reaching temperature of said gate insulator film in said light irradiation step is 800° C or higher and 1400° C or lower {“substrate 1 is heated at 1050 C…the irradiation time of the flash lamp is set to approximately 1 ms” (paragraph [0039])}.
Regarding claim 5 (that depends from claim 3), Suguro teaches a preheating step of preheating said substrate to 600° C or higher and 800° C or lower {“preheating temperature…650° C” (paragraph [0039])} by light irradiation from a continuously lit lamp before said light irradiation step.
Regarding claim 6, Suguro teaches a heat treatment method comprising: a loading step of loading a substrate made of gallium nitride {“In the first to third embodiments...The substrate 1, is not limited to the Si substrate, and it may be …gallium nitride (GaN)}” (paragraph [0099])} on which a gate insulator film made of silicon dioxide or gallium oxide {“oxidation film is formed on the surface of the…substrate 1 prior to the irradiation of the flash lamp”(paragraph [0039]} is formed into a chamber {“processing chamber 11”( paragraph [0040])}; and an annealing step of heating said substrate and said gate insulator film for a heat treatment time of 10 ns or more and 100 ms or less to prevent desorption of nitrogen from gallium nitride and reduce traps existing at the interface between said gate insulator film and said substrate without diffusing gallium in said gate insulator film.
However, the present specification teaches that “since the substrate made of gallium nitride and the gate insulator are heated for a treatment time of 10 ns or more and 100 ms or less, the heating time is extremely short, and it is possible to prevent desorption of nitrogen and to reduce interfacial traps without diffusing gallium into the gate insulator film” (paragraph [0013] of the present specification).  As Suguro teaches the same steps of a substrate that can be gallium nitride and a gate insulator film are heated for a treatment time of 1 ms, the Suguro heating time is extremely short and it would be expected to prevent desorption of nitrogen and to reduce interfacial traps without diffusing gallium into the gate insulator film would be achieved.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826